DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the method recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Hilliges (US 2012/0113223 A1), Wiesel (US 2019/0050427 A1), and Sahu (US 20180082454 A1), both of which were cited in the previous office action of 01/19/2022.  However, the combination does not fully teach the particularly recited method set forth in claim 1 for classifying a self portion in each of the multiple images by applying, to the multiple images, a machine learning model trained to identify a user's own body in an image; adjusting at least part of the multiple images to appear to be from a user's perspective according to one or more distances between A) at least one eye of the user and B) the multiple cameras on the artificial reality system; and displaying, in the artificial reality environment and as the self representation, the self portion of at least one of the part of the multiple images, at a virtual location relative to the user's  perspective in the artificial reality environment.  Therefore, claim 1 is allowed.  Claims 2-11 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 12 is allowed for the reasons set forth above for claim 1.  Claims 13-17 each ultimately depend from claim 12, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 18 is allowed for the reasons set forth above for claim 1.  Claims 19, and 20 each ultimately depend from claim 18, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619